Citation Nr: 0506169	
Decision Date: 03/04/05    Archive Date: 03/15/05	

DOCKET NO.  04-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had periods of active service from February 1970 
to January 1972 and from September 1977 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
VARO in Manchester, New Hampshire, that denied entitlement to 
the benefit sought.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran's current bilateral ankle disability is not 
related to a disease or injury sustained during either of his 
periods of active service.


CONCLUSION OF LAW

A bilateral ankle disability was not incurred in or 
aggravated by the veteran's active service, nor may arthritis 
of the ankles be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), redefines the obligations of VA with respect to 
the duty to assist, including to obtain medical opinions when 
necessary, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

VA has a duty to notify the claimant of the information and 
evidence needed to substantiate his claim, of what evidence 
he is responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
provided this notice in a letter dated in February 2003.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1)  Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2004).  VA's 
General Counsel has held that this aspect of Pelegrini 
constitutes dictum.  VAOGCPREC 1-2004 (2004).

Although the VCAA notice letter that was provided to the 
veteran did not explicitly contain the "fourth element," the 
communication informed him what the evidence had to show to 
establish entitlement to service connection, including 
providing evidence of a current disability.  This information 
put him on notice to submit relevant evidence in his 
possession.

In Pelegrini, the majority also held that a claimant was 
entitled to VCAA notice prior to initial adjudication of a 
claim, but declined to specify a remedy where adequate notice 
was not provided prior to initial RO adjudication.  Pelegrini 
at 420-422.

As noted above, in this case, the VCAA notice letter was 
provided to the veteran in February 2003.  The rating 
decision came in March 2003.  Accordingly, the timing of the 
VCAA notice requirement has been met.

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied and the claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

In addition, the duty to assist a veteran has also been 
satisfied in this case.  VA medical records are in the claims 
file and have been reviewed by both the RO and the Board in 
connection with the claim.  Private medical records are also 
in the claims file.  The veteran was accorded an examination 
of his joints by VA in October 2003.  For these reasons, the 
Board concludes that VA has fulfilled its duty to assist the 
veteran in this case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2004).

Service connection may also be established for a chronic 
disease manifested to a compensable degree of 10 percent or 
more within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Arthritis is a chronic 
disease with a presumptive period of 1 year.  38 C.F.R. 
§§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The United 
States Court of Appeals for the Federal Circuit has stated 
that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d, 1351, 1353 (Fed. Cir. 2000).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

In this case, the veteran claims that service connection for 
residuals of a bilateral ankle injury is warranted.  It is 
essentially maintained that he sustained ankle injuries while 
attending jump school in December 1970 and has been bothered 
by ankle problems ever since.

A review of the evidence of record discloses that the medical 
records for the veteran's first period of active service are 
not available.

Of record is a report of a VA outpatient visit on 
February 23, 1972, at which time the veteran complained of 
intermittent sharp chest pains.  Additionally, he stated that 
while in jump school, during a jump, he landed in a "deep 
knee bend" and stretched ligaments and tendons in both 
ankles.  He complained that he was having cramps in the feet 
and the ankles.  Clinical examination at that time reflected 
no abnormalities of the ankles.

Of record is a March 1972 communication from the National 
Personnel Records Center responding to a request for reports 
of examinations at enlistment and separation and all 
available health records.  It was indicated "health record 
not on file."  Elaboration was not provided.  A notation was 
also made that records of treatment from the Martin Army 
Hospital at Fort Benning, Georgia, had been requested.

Of record is an August 1972 communication from an official at 
the Martin Army Hospital at Fort Benning indicating that 
there was no record of hospitalization of the veteran at that 
facility in 1970 or 1971.

Of record is a September 1973 service department treatment 
record indicating that the veteran was complaining of ankle 
problems.  It was noted the veteran was trying to "document 
persistence of problem dating its onset to in-service 
injury."  The veteran stated that he injured both ankles 
during a jump in jump school in the fall of 1970.  He stated 
that he had sustained no fractures, but was on crutches from 
4 to 6 weeks.  He indicated that he had difficulty until the 
winter of 1972 when he noted the onset of bilateral ankle 
pain, especially in cold weather.  On examination of the left 
ankle, there was no point tenderness and the joint was stable 
in all planes.  The impression was history of bilateral hyper 
dorsiflexion injury in 1970 with residual post-traumatic 
symptoms.

The claims folder contains reports of periodic National Guard 
examinations in 1974, 1978, 1982, 1987, and 1991.  At the 
time of the May 1974 examination, the veteran referred to 
complaints of right foot trouble.  Notation was made that an 
injury had occurred in jump training.  The veteran was 
described as qualified for retention.

In his report of medical history made in conjunction with 
periodic examination in January 1978, the veteran indicated 
that he either had or was having foot trouble.  Elaboration 
was not provided.  Clinical evaluation at that time was 
entirely unremarkable.  However, at the time of examinations 
in 1982, 1987, and 1991, the veteran denied ever having had 
foot trouble.  There was no reference to the ankles.  
Examinations on each of the aforementioned occasions was 
without reference to any abnormality involving either ankle.

Private medical evidence of record includes reports of 
treatment and evaluation by a private physician dating from 
1993.  The initial mention of ankle problems was at the time 
of the visit in November 1996.  The veteran at that time 
complained of a lateral right ankle sprain of just two 
months' duration.  In an April 1997 statement the physician 
indicated the veteran had a complaint of lateral right ankle 
pain since having sprained the right ankle in September 1996.  
It was noted that varus stress X-ray studies of the right 
ankle were negative.

Also of record are reports of treatment and evaluation of the 
veteran at the Orthopedic Center in Nashua, New Hampshire, 
including one visit in April 1997.  At that time the veteran 
was seen for evaluation of bilateral hind foot pain.  The 
veteran stated he was a paratrooper in the early 1970's.  He 
related he only did five jumps but sustained a significant 
injury that sounded like a hyperextension injury to both 
ankles during one jump.  The veteran related that he went on 
to do fairly well.  Over the past couple of years he had 
developed bilateral hind foot pain that had become quite 
limiting to him.  The medical records were reviewed and a 
diagnosis was made of degenerative arthritis of the subtalar 
joints bilaterally.

Additional medical records include an April 2003 
communication from Robert M. Zinnes, M.D.  It was indicated 
the veteran had severe bilateral ankle pain that he stated 
had been present for over 15 years.  He was not sure, but he 
thought it began after he performed deep knee bends in the 
military.  Findings were recorded and a pertinent assessment 
was made of bilateral ankle pain, possibly secondary to 
osteoarthritis.  Rheumatoid arthritis was to be ruled out.  
It was also noted the ankle pain could be secondary to 
chronic foot strain as a result of the veteran's flat feet.

Of record are communications from David Court, D.P.M.  In a 
June 2003 statement the podiatrist indicated that the veteran 
reported having sustained trauma to the feet while in the 
military.  The current assessment was arthritis.

In a September 2003 statement the podiatrist noted that the 
veteran's type of arthritis, osteoarthritis or degenerative 
joint disease, was caused by numerous conditions.  He stated 
that trauma could be a precipitating event to cause such a 
condition.  He noted that the veteran reported having been a 
paratrooper in service and claimed that the activity caused 
him to have high impact on his feet.  The podiatrist 
commented "this type of impact could have caused trauma to 
the subtalar joint, thus leading to the degeneration of the 
subtalar joint."

VA accorded the veteran an examination of the joints in 
October 2003.  The claims folder was reviewed by the 
examiner.  The veteran recalled injuring the right ankle 
while training in jump school in service, but stated he was 
not aware that he had injured the left ankle.  It was noted 
that following service the veteran worked as an auto 
mechanic.  He was on his feet most of the time performing 
that job.  Findings were recorded and a diagnosis was made of 
bilateral distal fibular impingement secondary to hind foot 
valgus, which was described as part of a rather moderately 
marked pes planus.  The examiner stated that degenerative 
changes of the talonavicular and subtalar joints were "more 
than likely secondary to pes planus.  It is less than likely 
that the present symptoms are linked to an in-service 
injury."

In view of the foregoing, the Board finds from a longitudinal 
review of the record that the most persuasive evidence 
reflects that the veteran's current difficulties with the 
ankles are not attributable to his periods of active service.  
Unfortunately, records pertaining to the veteran's first 
period of active service, for some reason, are not available.  
However, the claims folder does contain a notation, dated in 
1972, from the Martin Army Hospital at Fort Benning, Georgia, 
indicating that there was no record of hospitalization of the 
veteran at that facility in either 1970 or 1971.  The Board 
is aware that the veteran expressed a complaint of cramping 
in the feet and ankles and a possibility of stretched 
ligaments and tendons in the ankles following participation 
in jump school in February 1972, just one month following 
discharge from his first period of active service.  However, 
it was specifically notated that the ankles were "negative" 
on examination at that time.  The claims folder subsequent 
thereto reflects that the veteran was seen on periodic 
occasions for examinations in conjunction with National Guard 
service.  Those records reflect that whatever ankle problems 
the veteran might have had were acute and transitory in 
nature and healed without any residual disability.  Many 
years went by before the veteran was next seen for any 
complaints referable to the ankles.  It was not until 1996 
when he was seen at a private facility.  At that time his 
complaint was of mild persisting lateral pain involving the 
right ankle.  It was described as having been only two months 
in duration.

The claims folder does contain statements from a private 
podiatrist noting that the type of impact reported to him by 
the veteran "could have" caused trauma to the subtalar joint 
and eventual degeneration of the joint.  There is no 
indication the podiatrist had access to the veteran's records 
and it is clear that the comments from him were based on 
history given by the veteran.  The VA physician who conducted 
the joints examination of the veteran in October 2003 had 
access to the entire claims folder, including the statement 
from the podiatrist.  He expressed the opinion that the 
degenerative changes of the talonavicular and the subtalar 
joints were more likely than not secondary to pes planus and 
he believed it was "less than likely" that the veteran's 
current symptoms were linked to any inservice injury.  Again, 
this physician had access to the entire record and that fact 
makes his comments much more credible than those of an 
individual who did not have access to the claims folder.

Given the foregoing, the most persuasive evidence shows that 
the veteran does not have a bilateral ankle disability 
related to his active service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for a bilateral ankle 
disorder.  The benefit of the doubt rule is not applicable in 
this case, and the claim for service connection for a 
bilateral ankle disability must be denied.


ORDER

Service connection for a bilateral ankle disability is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


